Citation Nr: 0026388	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-44 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
residuals of a gunshot wound to the right thigh, including an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) 
(1999).

2.  Entitlement to a compensable disability rating for the 
residuals of a penetrating wound to the left distal forearm, 
including an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (1999).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


WITNESSES AT HEARING ON APPEAL

Veteran and a friend



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to February 1971.  
These matters come to the Board of Veterans' Appeals (Board) 
from a December 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that rating decision the RO denied entitlement to 
compensable disability ratings for the residuals of a gunshot 
wound to the right thigh and the residuals of an injury to 
the left forearm.  The veteran has perfected an appeal of 
that decision and claims to be totally disabled due to the 
service-connected disabilities.  Subsequent to the initiation 
of his appeal the case file was transferred to the RO in 
Boise, Idaho, because the veteran now resides in that area.

In a rating decision dated in April 1998, the RO granted 
entitlement to non-service connected pension benefits.  In a 
November 1998 statement the veteran asserted that he is 
entitled to retroactive pension benefits for the one-year 
period preceding his April 15, 1997, pension claim, 
apparently in accordance with 38 C.F.R. § 3.151(b) (1999).  
This statement expresses disagreement with the effective date 
selected by the RO.  The RO has not issues a statement of the 
case in response to the notice of disagreement, and this 
issue must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

This case was previously before the Board in March 1999, at 
which time it was remanded for additional development and 
adjudication of the issue of entitlement to extra-schedular 
ratings or a total rating based on individual 
unemployability.  In an April 2000 rating decision the RO 
denied entitlement to a total disability rating based on 
individual unemployability, and in a June 2000 supplemental 
statement of the case the RO determined that extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b) (1999) were not 
warranted.  

Because the veteran claimed to be unemployable due to his 
service-connected disabilities while prosecuting his appeal 
of the denial of increased ratings, the Board finds that the 
issue of entitlement to increased ratings incorporates the 
sub-issues of entitlement to extra-schedular ratings and a 
total disability rating based on individual unemployability.  
See Colayong v. West, 12 Vet. App. 524 (1999) (if the veteran 
has asserted that the schedular rating is inadequate, the 
Board must specifically adjudicate the issue of entitlement 
to an extra-schedular rating); see also Buckley v. West, 12 
Vet. App. 76 (1998) (the veteran's reasoning for challenging 
a denial need not appear in the notice of disagreement, and 
the Board has jurisdiction of all issues that are 
appropriately identified from the radix of the notice of 
disagreement).  The Board further finds that because the RO 
has adjudicated those issues, it may consider the issues of 
entitlement to extra-schedular and total disability ratings 
without prejudice to the veteran.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996), appeal dismissed per curiam 9 Vet. App. 253 
(1996) (the Board is precluded from considering the issue of 
entitlement to an extra-schedular rating in the first 
instance).  

In March 1995, a VA examiner commented that the veteran had a 
conversion reaction as the result of a service-connected 
gunshot wound.  The veteran has never claimed service 
connection for this condition, and the examiner's statement 
cannot constitute an original claim for service connection.  
Kessel v. West, 13 Vet. App. 9 (1999) (en banc);  Brannon v. 
West, 12 Vet. App. 32 (1998); see also Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

Subsequent to the Board's March 1999 remand, the veteran 
raised the issue of whether new and material evidence had 
been submitted to reopen claims of entitlement to service 
connection for the residuals of a left knee injury and post-
traumatic stress disorder (PTSD).  He also claimed that a 
March 1972 rating decision was clearly and unmistakably 
erroneous in denying service connection for the residuals of 
a gunshot wound to the right thigh and the residuals of a 
wound to the left forearm, and that he was entitled to an 
earlier effective date for the grants of service connection 
pertaining to those disabilities.  In the April 2000 rating 
decision the RO addressed the issue of whether new and 
material evidence had been submitted to reopen the claims of 
entitlement to service connection for the residuals of a left 
knee injury and PTSD, but did not address the issue of clear 
and unmistakable error in the March 1972 decision.  That 
issue is, therefore, being referred to the RO for appropriate 
action.  Bruce, 11 Vet. App. at 405.

Following the RO's return of the claims file to the Board in 
September 2000, the veteran submitted additional documents to 
the RO, which were in turn forwarded to the Board.  38 C.F.R. 
§ 19.37 (1999).  Those documents do not pertain to any issue 
that is currently before the Board.  For that reason the 
Board has determined that remand of the case for the RO's 
consideration of those documents in the first instance, and 
the issuance of a supplemental statement of the case, is not 
warranted.  38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The residuals of the gunshot wound to the right thigh are 
manifested by complaints of pain, muscle spasm, and weakness 
in the thigh muscles, with no objective evidence of muscle, 
nerve, or vascular pathology, and a well healed scar.

3.  The residuals of a penetrating wound to the left forearm 
are manifested by a scar that is not poorly nourished and 
ulcerated or tender and painful on objective demonstration, 
with no objective evidence of functional impairment.

4.  Neither the original or revised versions of the 
regulations pertaining to the evaluation of muscle injuries 
is more favorable to the veteran.

5.  The veteran does not have at least one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher, nor does the evidence indicate that he is 
unemployable due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
residuals of a gunshot wound to the right thigh are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.56, 
Diagnostic Code 5314 (1992), 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.56, 4.118, Diagnostic Codes 5314, 7803, 7804, and 7805 
(1999).

2.  The criteria for a compensable disability rating for the 
residuals of a penetrating wound to the left forearm are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.118, Diagnostic Codes 7803, 7804, and 7805 
(1999).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that in April 1969 the 
veteran was working with a metal chisel when the chisel broke 
and struck him in two places on the distal left forearm.  A 
foreign body was removed from an enlargement of the original 
wound over the distal one-third of the radius and the wound 
was closed and bandaged.  The remainder of the service 
medical records, including the report of the February 1971 
separation examination, make no further reference to an 
injury to the left forearm.  The service medical records are 
negative for any complaints or clinical findings pertaining 
to a gunshot wound to the right thigh.

The veteran initially claimed entitlement to service 
connection for the residuals of the wounds to the left 
forearm and the right thigh in April 1971.  At that time he 
claimed to have been shot in the right thigh in January 1971.  
A VA medical examination in June 1971 revealed a two-inch 
slightly depressed adherent scar on the middle third of the 
anterior right thigh that was non-tender.  The veteran walked 
with a normal gait, and an X-ray study revealed at least two 
small metallic fragments in the soft tissues of the medial 
aspect of the upper thigh.  Bony structures were found to be 
intact.  The examiner provided a diagnosis of a shell 
fragment wound to the right thigh with injury to muscle group 
XIV, mild.

VA and private treatment records indicate that the veteran 
has a long history of psychiatric problems that was initially 
documented in November 1971.  He has received treatment under 
various diagnoses, including a character disorder; passive 
aggressive, borderline, explosive, and schizoid personality 
disorders; schizophrenia; depression; anxiety; and alcohol 
dependence.  He also has a long documented history of social, 
financial, and legal problems related to his life style and 
employment status.

A December 1988 VA treatment record indicates that the 
veteran reported having been shot in the right thigh while 
serving in Vietnam, and he complained of having had pain, 
cramping, and swelling in the right leg from the buttocks to 
the foot since the injury.  Examination at that time showed a 
well healed scar that was one and a half inches in diameter 
in the mid to lower one third of the thigh, and many 
varicosities in the calf and foot.  There was no evidence of 
muscle atrophy or wasting.  His complaints at that time were 
attributed to muscle cramp syndrome.

During a July 1989 examination that was conducted in 
conjunction with the veteran's claim for Social Security 
disability benefits, he reported having been shot in the 
right thigh by another soldier 22 days prior to his 
separation from service.  He stated that he had undergone 
exploratory surgery at that time, but that nothing of 
consequence was found.  In February 1989 he experienced the 
onset of pain and spasm in the right leg that continued to 
occur with extended walking or standing.  Examination 
revealed three scars on the left forearm from a previous 
suicide attempt, but no evidence of dysfunction in the left 
arm.  Examination also revealed an entrance wound in the 
middle of the right thigh, significant superficial venous 
varicosities in the right leg, and that he walked with a 
marked limp with his right foot splayed outward.  The 
examiner indicated that the veteran's complaints of muscle 
spasm could be related to circulation problems.

In conjunction with an April 1990 VA examination the veteran 
reported that the onset of right leg cramps occurred in 1975, 
and progressed up the leg from the foot to the buttocks.  He 
complained of currently having generalized cramping in the 
leg that occurred at intervals of 15-20 minutes.  Examination 
showed varicose veins in the lower right leg and that the 
circumferences of the right and left thigh were equal.  The 
examiner described the strength in the lower extremities as 
excellent, without focal fasciculations, tenderness, or 
atrophy, except for the calves.  The examiner provided a 
diagnosis of varicose veins and venous insufficiency of the 
right lower extremity with secondary peripheral neuropathy.  
Examination also showed multiple lacerations on the left and 
right forearms, with no evidence of soft tissue damage.  The 
examiner stated that the injury to the left forearm did not 
result in any neurological deficit.

In a December 1991 decision the Board granted service 
connection for the residuals of a left forearm injury and the 
residuals of a right thigh gunshot wound.  In a January 1992 
rating decision the RO assigned non-compensable ratings for 
both disabilities.

VA treatment records show that in July 1991 the veteran 
complained of increasing muscle spasms in the right leg and 
that his foot was turning blue, which were attributed to 
vascular insufficiency.  In 1992 he was prescribed a brace 
for the right knee.  In January 1992 he reported having had 
problems with his right knee for 21 years, and that his left 
arm was "failing."  His complaints were assessed as 
osteoarthritis in the right knee.  In January 1992 he was 
prescribed physical therapy for right knee pain and 
instability and questionable ulnar neuropathy in the left 
forearm.  

During the physical therapy evaluation he complained of pain 
in the upper left forearm with heavy lifting or at the 
extremes of pronation and supination.  The physical therapist 
found that the range of motion in the left hand and wrist was 
within normal limits, although he lacked full extension of 
the elbow.  The examiner described the strength in the upper 
extremities as good and muscle coordination as within normal 
limits.  There was no evidence of muscle atrophy, and the 
therapist noted that both hands were equally callused.  The 
veteran stated that he had been provided a wrist splint that 
he used when performing heavy lifting.  He was not able to 
perform the therapeutic exercises due to complaints of pain 
in the knee.  In February 1992 the therapist found that 
therapy was not indicated because the veteran was independent 
in the activities of daily living.  The veteran continued to 
complain of pain in the right knee and muscle spasms in the 
right leg.

In a March 1992 statement and in numerous statements and 
hearing testimony provided since then, the veteran claimed 
that the gunshot wound to the right thigh resulted in the 
right foot being turned out while walking, instability of the 
right knee, and muscle spasms in the right leg.  He reported 
having been provided a full-length leg brace, a cane, 
crutches, a raised toilet seat, and a chair for his bathtub 
due to the service-connected disability.  He also claimed to 
have limited movement and reduced strength in the left 
forearm, and that VA had provided him a wrist brace.  He 
stated that he had pain in the left forearm with use and 
muscle spasms in the hand and forearm.  He also reported 
having been unemployed since 1991, and claimed to have been 
unemployed due to his service-connected disabilities.

During an April 1992 VA examination he complained of severe 
pain, muscle cramps, and weakness in the left arm and right 
leg and foot.  On examination he walked with a cane and 
appeared to walk with considerable difficulty if not using 
the cane.  He had an irregular scar in the anterior mid 
thigh, and the examiner found that the wound had penetrated 
the muscle tissue.  There was no evidence of any bone 
deformity, but there was evidence of atrophy in the thigh and 
calf muscles.  The thigh muscles were two inches smaller in 
diameter than those on the left and the calf muscles were one 
and a half inches smaller.  The examiner described 
fasciculations in the lateral right thigh muscles, and noted 
that the veteran was wearing a heavy knee brace.  

On examination of the left forearm the examiner described a 
tiny scar on the dorsum of the wrist apparently caused by the 
penetration of a metal object.  The veteran was also wearing 
a brace on the left wrist.  There was some generalized 
atrophy of the forearm muscles, and the veteran failed to 
flex the wrist either in dorsal or plantar flexion.

The examiner provided diagnoses of residuals of an injury to 
the right thigh and the left forearm, and internal 
derangement of the right knee.  The examiner also stated that 
he was unable to explain the veteran's severe symptoms in 
terms of the sustained injuries, and that some conversion was 
possibly present.

X-ray studies were conducted following the April 1992 
examination.  The X-rays of the left wrist and elbow showed a 
deformity of the head of the 5th metacarpal, likely due to 
old trauma, and some bony hypertrophy at the junction of the 
hamate and the 3rd metacarpal.  No significant abnormalities 
were found in the radius or the ulna.  There was also 
evidence of old trauma to the left elbow, with degenerative 
spurring in the neck of the radius and at its articulation 
with the ulna.  The X-ray study of the right femur revealed 
no abnormalities.

The report of an April 1992 orthopedic evaluation indicates 
that the veteran had experienced multiple falls since 1978, 
and that six months previously he had experienced a fall with 
twisting of the right knee.  The right knee swelled 
immediately following the injury, and the veteran complained 
of the right knee giving way since the fall six months 
previously.  He reported having been provided a knee brace, 
which controlled the episodes of the knee giving way.  
Examination revealed a negative Lachman's and 
anterior/posterior drawer signs, no ligament laxity, and 
negative McMurray's sign.  There was tenderness with lateral 
pressure on the patella.  The examiner provided a diagnosis 
of lateral patellar subluxation, for which a quadriceps 
strengthening program was prescribed.  

The veteran discontinued the physical therapy due to 
complaints of pain in the right calf, which he attributed to 
a blood clot.  No blood clots were found on vascular 
examination, and the pain was assessed as a possible muscle 
cramp.  The treating physician noted that the veteran had had 
pain in the right calf for years.

In March 1993 the veteran's reports of losing his balance and 
falling were attributed to the right knee symptoms and use of 
the brace.  In November 1993 VA provided him with a knee-
ankle-foot brace with heavy duty knee joints.

A May 1993 hospital summary indicates that a physical 
examination at that time showed muscle and nerve deficit in 
the right leg, with atrophy, secondary to a gunshot wound in 
1971, and atrophy with a neurologic deficit in the left lower 
arm, secondary to trauma that occurred in 1970.  The treating 
physician did not provide any clinical information in support 
of those conclusions.

The RO afforded the veteran an additional VA examination in 
January 1994, at which time he reported that the onset of 
gait problems occurred in 1985 and that his right knee 
"popped out."  He complained of decreased strength in the 
left hand and pain and limited motion in the left elbow.  On 
examination he walked with a right-sided limp and used a cane 
and knee brace.  There was a three by two and a half-
centimeter wound on the medial right thigh that was not 
tender or retracted.  There was also a one and a half-
centimeter scar on the posterior aspect of the distal left 
forearm.

Examination showed varicosities in the middle of the lower 
leg.  There was no evidence of effusion or laxity in the 
knee, and the drawer sign was negative.  The examiner 
described loss of musculature in the distal medial thigh.  
The veteran was able to squat to 50 percent and arise.  He 
used a right knee brace and crutch for ambulation, and 
complained of marked pain with ambulation.  The grip strength 
in his forearms was equal and there was no evidence of muscle 
atrophy.  Examination revealed full range of motion of the 
elbows and wrists.  Deep tendon reflexes were 2/4 
bilaterally.  The veteran reported having sensory motor and 
localized numbness over the distal medial portion of the 
right thigh.  X-ray studies in January 1994 revealed no 
abnormalities pertaining to the right femur, the left 
forearm, or the left hand.

During a March 1994 VA examination the veteran reported 
having stopped work in 1989 or 1990 due to pain in the right 
knee.  He complained of pain in the left wrist and reported 
having injured his left elbow a few years previously.  He 
stated that extreme flexion or extension of the right knee 
caused pain.

On examination the examiner noted wasting of the quadriceps 
muscle on the lower part of the right thigh, with the muscles 
on the right thigh being five to seven millimeters less than 
the left.  There were no abnormalities pertaining to the 
scar.  In examining the thigh muscles the examiner found no 
evidence of adhesions, damage to any tendon, or damage to the 
bone.  The strength in the right quadriceps was mild to 
moderately impaired, but the strength in the hamstring muscle 
was normal.  The examiner found no evidence of muscle pain or 
muscle hernia.  Examination of the right knee showed no 
swelling or effusion.  The veteran could fully flex the knee, 
with pain at the final 15 degrees, and fully extend the knee, 
with pain on hyperextension.  There was no evidence of 
subluxation or side to side movement.  The examiner provided 
a diagnosis of wasting of the quadriceps muscle in the 
anterior lower part of the right thigh, most likely secondary 
to the bullet injury; degenerative joint disease of the right 
knee; and varicose veins with stasis dermatitis of the right 
leg.  The examiner also found that the right leg was slightly 
shorter than the left.  The examiner did not reference any 
radiographic studies in making the diagnosis of degenerative 
joint disease.

There was no swelling or deformity in any joints.  
Examination of the left upper extremity revealed that 
extension of the elbow was limited, but there was no evidence 
of reduced strength in the forearm muscles.  Dorsiflexion of 
the left wrist was slightly restricted but palmer, medial, 
and lateral flexion was normal.  The examiner found a bony 
growth on the dorsum of the left wrist.  There was no muscle 
wasting in the left hand and all movements of the fingers 
were normal.

A podiatry examination in March 1994 resulted in the 
conclusion that the left leg was one-fourth inch shorter than 
the right.  The examiner provided a diagnosis of peripheral 
vascular disease, based on the evidence of varicosities in 
the right foot.  The examiner also assessed the veteran's 
complaints of pain, limited motion, and reduced strength in 
the right ankle as degenerative and traumatic arthritis of 
the right ankle and foot, secondary to muscle weakness in the 
right lower extremity.  The assessment of degenerative and 
traumatic arthritis was also made without any reference to 
radiographic studies.

The report of an April 1994 vocational assessment indicates 
that the veteran believed himself to be unemployable due to 
degenerative problems with his right leg caused by a gunshot 
wound that he received while in service.  The vocational 
specialist found that rehabilitation was not feasible at that 
time in that the veteran was unable to perform physically 
demanding employment and had no other readily marketable 
skills.

A November 1994 private medical report shows that the veteran 
had been provided a knee-ankle-foot brace for the right leg 
to lock up the right knee and stabilize the right ankle and a 
left rigid wrist support to prevent flexion and extension of 
the left wrist to prevent pain.

During a February 1995 hearing the veteran testified that he 
had muscle atrophy and muscle spasms in the right thigh, he 
could not walk up steps, he could not walk or drive very far, 
and he could not sit very long, all of which he attributed to 
the right thigh injury.  He complained of swelling in the 
right foot and calf, and stated that the right knee 
constantly popped out of the socket.  He stated that the 
right leg brace had to be kept locked so that he had to lift 
the extremity in and out of a motor vehicle, that he was 
constantly off balance, and that no one would hire him 
because of the leg brace.  He reported that his left leg was 
shorter than the right, and that he was contemplating vein 
surgery on the right leg to alleviate the muscle cramps.  He 
stated that he was unable to lift things, including his 
three-year old daughter, due to weakness in the left arm and 
poor balance.

When asked when he first started having problems with the 
right leg, he responded that in 1975 his complaints of his 
right foot turning blue were assessed as varicose veins.  He 
asserted that the VA medical center (MC) had given him the 
right leg brace because the quadriceps muscle was "gone," 
and that they could not give him a new knee cap because of 
the quadriceps muscle.  He denied having incurred any injury 
to the right leg other than the gunshot wound.  He stated 
that he experienced muscle spasms and weakness in the left 
forearm and hand.  He reported having injured his left elbow 
in 1980 when he fell off a ladder.  He denied having received 
any treatment for the right leg problems prior to 1991.

The veteran submitted a February 1995 private medical report 
in which the physician found that, based on a physical 
examination, the strength in the left hand was 2/5, compared 
to 5/5 on the right.  The veteran held the left hand in 
flexion and had difficulty straightening the wrist.  There 
was moderate wasting of the right thigh, the left leg was one 
fourth inch shorter than the right, and strength on flexion 
and extension of the right knee was 2/5.  The physician 
provided diagnoses of lower extremity muscle wasting with 
degenerative joint disease, and noted that the veteran had 
been found to be unemployable.

In February 1995 the RO asked the VAMC to provide the veteran 
an additional examination for the specific purposes of 1) 
documenting any residual disability resulting from the chisel 
wound to the left forearm; and 2) determining whether the in-
service gunshot wound to muscle group XIV resulted in any 
impairment of function of the underlying muscle, nerves, or 
vascular system.  The examiner was also asked to provide an 
opinion on whether the veteran's complaints pertaining to the 
right knee, ankle, and hip were related to the service-
connected gunshot wound.

The requested orthopedic examination was performed in March 
1995, which included a review of the evidence in the claims 
file and radiographic studies of the relevant areas.  During 
that examination the veteran reported that the injury to 
muscle group XIV occurred as the result of a shrapnel wound 
that did not require hospitalization, and that he was 
returned to duty following the injury.  He denied taking any 
medication for his various complaints.  The examiner noted 
that the veteran's description indicated that the original 
wound was minor, and referenced the June 1971 examination 
report showing that the January 1971 injury had healed and 
caused no problems.  The examiner also noted the reference in 
the medical records to a possibility of conversion hysteria.

When examining the veteran without his bilateral leg braces, 
the examiner stated that the veteran was in a dramatic state 
of semi-controlled falling when walking from one side of the 
room to the other.  He denied being able to walk without the 
leg braces.  There was a well healed irregular scar, one and 
a half inch by three-fourths inch in diameter, on the 
proximal medial right thigh that was not adherent to 
underlying tissue.  The examiner found no defects on 
examination of the quadriceps musculature.  The veteran 
lacked 10 degrees of full extension of the right knee but 
could flex the knee to 100 degrees, which was limited due to 
pain.  Examination of the knee showed no effusion, swelling, 
or ligament laxity.  Lower extremity pulses were normal, 
there were scattered petechiae about the right foot, and he 
found that the right lower extremity was one-fourth inch 
shorter than the left.  The circumference of the right calf 
was 11 3/4 inches, compared to 12 1/2 on the left; the 
circumference of the right thigh was 16 1/2 inches, compared to 
17 1/2 inches on the left.  The veteran complained of 
hypesthesia in the right foot, and examination of the foot 
showed multiple varicose veins.

The examiner noted that the injury to the right thigh was in 
the area of the vastus medialis and rectus femoris muscles, 
but that no palpable defects in those muscles was found on 
examination.  The examiner also found that muscle adhesions 
could explain the limitation of flexion and extension of the 
right knee, but noted that the veteran had been wearing a 
long leg brace with the knee locked straight.

Examination of the left upper extremity revealed a one half-
inch laceration on the dorsum of the left forearm and another 
one half-inch laceration on the dorsum of the left wrist that 
were not adherent.  The examiner noted that the penetrating 
wound to the left forearm was in the area of the extensor 
carpi radialis, but that no defects in that muscle were 
found.

The examiner stated that the evaluation of muscle strength 
was difficult because of poor effort by the veteran and his 
pain response.  The examiner found no evidence of any muscle 
herniation, paralysis in the upper or lower extremities, or 
pathological reflexes or pulses.  There was no swelling, 
edema, or deformity in either lower extremity.  The veteran 
had a pain response to motion of the right hip and the right 
knee.  The range of motion of the left wrist was flexion of 
70 degrees, extension to 45 degrees, radial deviation of 
25 degrees, and ulnar deviation to 30 degrees, with pain 
response.

X-ray studies of the right femur, the right hip, the right 
knee, and the right ankle showed a couple of very tiny 
particles of metallic foreign material in the medial soft 
tissue of the upper thigh.  There were no bony abnormalities 
in the right hip, femur, knee, or ankle.  An X-ray study of 
the left forearm disclosed some old bone scarring of the head 
of the radius and narrowing of the lateral elbow joint space, 
assessed as post-traumatic arthritis, but no other 
abnormalities; the wrist joint was normal.  

Following the physical examination, review of the claims 
file, and the X-ray studies, the examining orthopedist 
provided a diagnosis of a conversion reaction involving the 
left upper extremity and the right lower extremity, 
apparently triggered by the shell fragment wounds to the 
right thigh and left forearm.  The orthopedist also provided 
a diagnosis of degenerative or traumatic arthritis of the 
proximal left radius and radiohumeral joint, unrelated to the 
above.  The orthopedist stated that, hopefully, with proper 
psychiatric treatment the veteran could be divorced from his 
multiple braces, which were probably contributing to atrophy 
of the right lower extremity and limited motion of the right 
knee.  He also stated that he found no reliable evidence of 
any problems with the right ankle, right knee, or right hip 
that were related to the retained foreign bodies, and that 
there did not appear to be significant damage to the 
underlying muscles or impairment of muscle tissue, nerves, or 
vascular system.  He found that the discoloration in the 
right leg was caused by relatively inconsequential varicose 
veins.  He also found that there did not appear to be any 
residual disability in the left forearm, wrist, or hand 
resulting from the wound.

Medical records from the veteran's private physician indicate 
that in May 1996 the physician found that the veteran needed 
assistance with the activities of daily living due to 
difficulty ambulating, which the physician attributed to an 
in-service injury.  In a May 1997 report the physician noted 
that the veteran was wearing braces on his right leg, his 
left leg, and his left forearm, and that he was quite 
unsteady on his feet.  There was some wasting of the 
quadriceps muscles on both lower extremities.  The physician 
stated that the veteran had multiple injuries to the right 
and left legs and the left forearm, "all service 
connected."

The RO again provided the veteran with a VA examination in 
September 1997.  Examination at that time again showed that 
the muscle mass in the right side was reduced in comparison 
to the left.  Muscle strength was 5/5 throughout; the 
neurologic system was normal; and there was no evidence of 
atrophy, fasciculations, or tremor.  X-ray studies again 
showed no abnormalities in the right femur, the right hip, 
the right ankle, or the left forearm.

The Board notes that the veteran has been awarded disability 
benefits from the Social Security Administration, and that 
the RO obtained copies of the evidence relied upon in 
granting benefits.  That evidence consists primarily of VA 
treatment records and examination reports.

In an August 1998 rating decision the RO granted entitlement 
to a permanent and total disability rating for non-service 
connected pension purposes.  That determination was based on 
a diagnosis of a character disorder with histrionic and 
passive-aggressive traits, rated as 50 percent disabling; 
degenerative joint disease of multiple joints, rated as 
20 percent disabling; varicose veins, rated at 10 percent; 
and obstructive lung disease, also rated at 10 percent.

In a September 1998 report the veteran's private physician 
stated that he was wearing full length braces on both legs, 
and that he required the assistance of another person in 
performing the activities of daily living.

In his April 1999 claim for a total disability rating based 
on individual unemployability, the veteran stated that he 
became too disabled to work in 1991, at which time he 
received prosthetics for the right leg and the left forearm.  
He worked as a laborer from 1980 to 1986, a painter from 1986 
to 1990, and a dishwasher in 1991.  He completed one year of 
high school and received no additional educational or 
vocational training.

In conjunction with the Board's March 1999 remand, the RO 
afforded the veteran an additional VA examination in May 
2000.  The examiner was specifically asked to identify any 
and all pathology related to the gunshot wound to the right 
thigh or the penetrating wound to the left forearm, to 
describe all functional limitations resulting from those 
injuries, and to distinguish those functional limitations 
from the manifestations of any non-service connected 
pathology.  The report of the May 2000 examination indicates 
that the examiner reviewed the claims file, including the 
Board's March 1999 remand, in conjunction with the 
examination.

During that examination the veteran denied having any 
complaints pertaining to the injury to the left forearm, with 
the exception of the scar itching or developing a small 
blister, which resolved.  He reported having derangement of 
both knees, for which he wore braces on both legs.  He stated 
that his right knee would pop out and that his right ankle 
turned sideways without the use of the brace, and that he had 
been told to expect muscle wasting as a result of the gunshot 
wound.

He reported experiencing a muscle spasm to the right thigh 
and calf once a week, generally at night or if he drove 
longer than 45 minutes, which resolved after walking for five 
to ten minutes.  He was prevented from walking any distance 
due to emphysema.  He also reported having muscle wasting and 
weakness of the quadriceps.  He used a cane when walking due 
to poor balance, and had used a crutch for three months 
during the previous year.

On examination the examiner noted that the veteran wore a 
rigid splint on the left wrist.  The upper extremities were 
grossly symmetrical in musculature without any evidence of 
skeletal abnormality.  The examiner asked the veteran to 
identify the left forearm scar resulting from the penetrating 
wound, and he pointed to the dorsum of the left wrist.  On 
examining the area designated by the veteran, the examiner 
was not able to discern any traumatic scarring.  The veteran 
did have multiple scars on both forearms resulting from his 
suicide attempts.  The area designated by the veteran was 
non-nodular, non-tender, and non-adherent.  There was no skin 
depression or keloid formation; the examiner found no actual 
evidence of any scar.  Wrist circumference was 17.5 
centimeters on the right and 17.6 centimeters on the left.  
Forearm circumference was 19.5 centimeters on the right and 
19.7 centimeters on the left.  Motor strength was 5/5 
bilaterally, with no indication of pain.  The vascular and 
neurologic examinations were normal.

Examination of the lower extremities revealed what the 
examiner characterized as arthritic changes in the knees.  
She described the musculature as quite thin.  The scar on the 
right medial thigh was slightly pale in comparison to the 
surrounding skin but was non-nodular, non-adherent, and non-
tender.  The circumferences of the knees and thighs were 
equal bilaterally.  The calves measured 32 centimeters on the 
right and 33.3 centimeters on the left.  Motor strength was 
4/5 on the right and 5/5 on the left.  The examiner was 
unable to determine whether the apparently reduced strength 
on the right was due to trauma, weakness, or diminished 
effort.  The vascular and neurologic examinations were within 
normal limits.

The examiner provided a diagnosis of a history of a 
penetrating wound to the distal left forearm by veteran 
report, now symptomatic with only occasional itching and 
scabbing of the scar.  Physical examination was unremarkable 
for any evidence of traumatic scarring, muscle wasting, loss 
of strength, or neurologic abnormality.  She also provided a 
diagnosis of a history of a gunshot wound to the right thigh 
with the veteran reporting symptoms of muscle spasm.  
Physical examination showed no evidence of quadriceps 
wasting.  She stated that after review of the medical 
records, the history and symptoms as reported by the veteran, 
and the physical examination, there was no evidence that the 
service-connected disorders were causing any significant 
impact to the veteran's daily functioning.

II.  Laws and Regulations

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of VA treatment records, the reports of 
multiple VA examinations from 1992 to 1999, and the veteran's 
testimony.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claims and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

Subsequent to the initiation of the veteran's appeal, the 
regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30235 (1997) 
(codified at 38 C.F.R. Part 4).  Because the veteran's appeal 
was initiated prior to the change in the regulations, he is 
entitled to the application of the version more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

The veteran was provided the revised regulations in a June 
2000 supplemental statement of the case, and the RO 
considered the revised regulations at that time in confirming 
the denial of an increased rating.  The Board finds, 
therefore, that it can consider the original and revised 
rating criteria without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).  The Board further 
finds that, as applied in the veteran's case, there is no 
material difference in the original and revised version of 
the regulations pertaining to the evaluation of muscle 
injuries, and that neither version of the regulation is more 
favorable to the veteran.  VAOPGCPREC 3-2000.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56.

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56.

Muscle disability is severe if it was caused by a through and 
through or deep penetrating wound due to a high-velocity 
missile or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  The 
evidence of severe muscle disability includes service 
department or other evidence showing hospitalization for a 
prolonged period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of muscle 
disability as shown above, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of the inability to keep up with work requirements.  The 
objective findings include ragged, depressed, and adherent 
scars indicating wide damage to the muscle groups in the 
missile's track, loss of deep fascia or muscle substance, 
soft flabby muscles in the wound area, muscle swelling and 
hardening abnormally in contraction, and severe impairment of 
strength, endurance, or coordinated movements in comparison 
to the sound side.  Evidence of severe muscle disability also 
includes X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and the explosive 
effect of the missile, adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electro-diagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 4.56.

Diagnostic Code 5314, pertaining to muscle group XIV, applies 
to the anterior thigh group: the sartorius, rectus femoris, 
vastus extremis, vastus intermedius, vastus internus, and 
tensor vaginae femoris.  Those muscles control extension of 
the knee, simultaneous flexion of the hip and flexion of the 
knee, and tension of the fascia lata and iliotibial band.  
They act with muscle group XVII in the postural support of 
the body and with the hamstrings in synchronizing the hip and 
knee.  The diagnostic code provides a non-compensable rating 
if disability is slight, a 10 percent rating if moderate, a 
30 percent rating if moderately severe, and a 40 percent 
rating if severe.  38 C.F.R. § 4.73.

Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

III.  Residuals of a Gunshot Wound to the Right Thigh

The veteran contends that a compensable rating is warranted 
because he experiences muscle spasms in the right leg, pain 
and instability in the right knee and ankle, and reduced 
strength in the musculature of the right leg, which prevents 
him from ambulating without the aid of a full length leg 
brace and a crutch or cane.  He contends that all of the 
complaints pertaining to the right lower extremity are the 
result of the service-connected residuals of a gunshot wound.  
For the reasons shown below the Board finds that his 
contentions are not credible, that his subjective complaints 
pertaining to the right thigh are not supported by any 
objective clinical findings, and that the medical evidence 
indicates that the primary right lower extremity disabilities 
are not related to the service-connected residuals of a 
gunshot wound.  See Baldwin v. West, 13 Vet. App. 1 (1999) 
(the Board must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
veteran).

As an initial matter the Board notes that the grant of 
service connection in December 1991 was based on the 
veteran's report of having incurred a gunshot wound in 
January 1971; his service medical records are silent for any 
such injury.  Although he originally claimed to have been 
shot by an M16 as the result of friendly fire, he later 
stated that he had assumed he had been shot by friendly fire 
because he could not otherwise explain the injury.  The 
evidence also indicates that the wound may have resulted from 
shrapnel, not a bullet.  There is no indication that the 
wound was incurred in combat, or that the wound resulted in 
more than a superficial injury; no relevant abnormality was 
shown by report or physical findings on his separation 
examination, which occurred within a month of the injury.  
The VA examiner in March 1995 found, based on the veteran's 
description, that the original wound was minor.  In June 
1971, approximately six months following the injury, a 
medical examination resulted in the conclusion that the wound 
was well healed and resulted in no functional impairment.

A medical examination in December 1988 revealed no evidence 
of atrophy or wasting of the quadriceps muscle, and the 
medical evidence prior to 1992 indicates that his complaints 
of muscle cramps were due to vascular disease, not the 
gunshot wound.  On VA examination in April 1990 the right and 
left thighs were equal in size, the veteran was able to stand 
and hop on either foot, and the examiner described the muscle 
strength in the lower extremities as excellent, with no 
evidence of fasciculation, tenderness, or atrophy, except in 
the right calf.  The examiner found at that time that the 
muscle cramps were due to peripheral vascular disease, not 
the residuals of the in-service injury.  There is no 
indication that the peripheral vascular disease is in any way 
related to the in-service injury.

The medical evidence shows that in approximately October 1991 
the veteran incurred a twisting injury to the right knee, 
resulting in a lateral patellar subluxation.  Following that 
injury he complained of pain and instability in the right 
knee, which resulted in the use of the full leg brace.  
Although he has asserted that the injury to the right knee 
was caused by the gunshot wound, the medical evidence prior 
to 1991 does not show that the residuals of the gunshot wound 
resulted in any functional impairment; the available evidence 
shows that the muscles in the right thigh were normal.

There is no evidence of atrophy or reduced strength in the 
muscles of the right thigh prior to April 1992, after the 
twisting injury to the right knee and use of the knee brace.  
Although the VA examiner in April 1992 found that the in-
service wound had penetrated to the muscle tissue, there is 
no indication that the wound resulted in any impairment of 
muscle function.  The examiner stated that he was unable to 
explain the severity of the veteran's reported symptoms in 
terms of the documented injuries, and that some conversion 
was possibly present.  Conversion is defined as "an 
unconscious defense mechanism by which the anxiety that stems 
from an unconscious conflict is converted and expressed 
symbolically as a physical symptom."  Stedman's Medical 
Dictionary (online edition).

Numerous X-ray studies of the right lower extremity have 
failed to reveal any objective evidence of any impairment 
resulting from the gunshot wound, with the exception of two 
very small metallic fragments in the soft tissue of the right 
thigh.

During a May 1993 hospitalization the treating physician 
found that the veteran had a muscle and nerve deficit in the 
right leg, with atrophy, which the physician attributed to 
the gunshot wound.  The physician did not, however, provide 
any clinical data in support of that conclusion, nor did the 
physician refer to any objective evidence showing that the 
gunshot wound resulted in any functional impairment of the 
affected muscle.  For these reasons the Board finds that the 
May 1993 hospital summary is of low probative value in 
establishing the residuals of the in-service injury.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).

The examiner in March 1994 found that the wasting of the 
quadriceps muscle in the right thigh was probably secondary 
to the bullet injury.  The examination report does not 
indicate that the examiner reviewed the historical medical 
evidence prior to rendering that assessment, or that the 
examiner was otherwise aware of the history of the disability 
pertaining to the right lower extremity.  The Board finds, 
therefore, that the March 1994 examination report is of low 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a doctor's 
opinion that is based on the veteran's recitation of medical 
history).

The VA examination in March 1995 was performed for the 
specific purpose of determining whether the in-service 
gunshot wound to muscle group XIV resulted in any impairment 
of function of the underlying muscle, nerves, or vascular 
system and whether the veteran's complaints pertaining to the 
right lower extremity were related to the service-connected 
gunshot wound.  Based on a physical examination, review of 
the claims file, and X-ray studies, the examiner found no 
reliable evidence of any problems with the right ankle, leg, 
knee, or hip that were related to the retained foreign 
bodies, and that the gunshot wound had not resulted in any 
significant damage to the underlying muscles, nerves, or 
vascular system.  He attributed all of the veteran's right 
lower extremity symptoms to a conversion reaction.  Although 
he indicated that the conversion reaction was triggered by 
the shell fragment wounds to the right thigh, there is no 
indication that the thigh injury, as opposed to the veteran's 
long-standing psychiatric impairments, caused the anxiety 
that resulted in the conversion reaction.

In performing the evaluation the examiner reviewed the 
history of the right lower extremity disability, as 
documented in the claims file; he referenced relevant medical 
records in rendering his opinion; and he reviewed the results 
of X-ray studies prior to making his assessment.  He 
conducted a physical examination, and provided the clinical 
findings resulting from that examination.  Because the 
opinion was based on a review of the medical evidence of 
record, and was supported by objective rationale, the Board 
finds that it is of high probative value.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based 
on review of the entire record is more probative than an 
opinion based on the veteran's reported history).  

The veteran's private physician has stated that all of the 
veteran's lower extremity disability is "service 
connected."  There is no indication that that opinion is 
based on any evidence other than the veteran's assertions.  
Although the physician found evidence of reduced strength and 
muscle atrophy in the right thigh, he has not provided any 
objective findings indicative of injury to the muscle tissue, 
nerves, or vascular system caused by the gunshot wound.  The 
opinion was not based on consideration of the historical 
development of the right thigh disability, including review 
of the relevant medical records.  The physician provided no 
rationale for his conclusion that the veteran's complaints 
pertaining to the right lower extremity are related to the 
in-service gunshot wound.  The Board finds, therefore, that 
the opinion of the private physician is of low probative 
value.  Godfrey, 8 Vet. App. at 121; Hernandez-Toyens, 11 
Vet. App. at 379.

The VA examiner in May 2000 was specifically asked to 
identify any and all pathology related to the gunshot wound 
to the right thigh, to describe all functional limitations 
resulting from that injury, and to distinguish those 
functional limitations from the manifestations of any non-
service connected pathology.  Based on a review of the 
medical records, the history and symptoms as reported by the 
veteran, and the physical examination, the examiner found 
that the gunshot wound did not result in any significant 
functional limitations.  Because the examination was 
conducted for the specific purpose of documenting any 
objective evidence of service-connected disability and 
distinguishing any service-connected disability from that 
resulting from other causes, and the examiner relied on the 
medical records as well as the results of the physical 
examination and the veteran's assertions, the Board finds 
that the examination report is highly probative.  See Struck 
v. Brown, 9 Vet. App. 145, 154-155 (1996) (the Board is 
entitled to weigh the credibility and probative value of the 
evidence based on rational, objective factors).

For the reasons shown above, the Board finds that the 
disability resulting from the service-connected gunshot wound 
is limited to muscle group XIV; the veteran's complaints 
pertaining to the right hip, knee, leg, foot, and ankle are 
not shown to be related to the service connected injury.  The 
residuals of the gunshot wound to muscle group XIV are 
manifested by complaints of pain, muscle spasm, and weakness 
in the thigh muscles, with no objective evidence of muscle, 
nerve, or vascular pathology, and a well healed scar.

In accordance with Diagnostic Code 5314, a 10 percent rating 
is applicable if the evidence indicates that the muscle 
injury is moderate.  Muscle disability is considered to be 
moderate if it was caused by a through and through or deep 
penetrating wound of short track with the residuals of 
debridement or prolonged infection.  Evidence of moderate 
disability consists of consistent complaints of one or more 
of the cardinal signs and symptoms of muscle disability that 
affect the particular functions controlled by the injured 
muscles.  The objective signs of moderate disability include 
small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

The medical evidence indicates that although the gunshot or 
shrapnel wound penetrated to the muscle, the projectile did 
not cause any significant damage to the underlying muscle; it 
did not, therefore, result in a deeply penetrating wound.  
There is no indication that the wound resulted in any 
infection or debridement; the veteran stated that he was 
returned to full duty following the injury, and the wound was 
shown to be well healed six months later.  The evidence does 
not indicate that the veteran had any complaints pertaining 
to the muscle disability, as opposed to vascular disease, 
prior to the right knee injury in 1991.  

The preponderance of the medical evidence indicates that the 
veteran's complaints of weakness, lowered threshold of 
fatigue, pain, impairment of coordination, and uncertainty of 
movement are due to causes other than the gunshot wound to 
the right thigh.  The medical evidence shows that the gunshot 
wound did not result in any loss of muscle substance or tone; 
the atrophy in the quadriceps muscle of the right thigh did 
not occur until after the injury to the right knee and use of 
the brace, and the preponderance of the medical evidence 
indicates that the atrophy is related to the knee injury, not 
the gunshot wound to muscle group XIV.  The Board finds, 
therefore, that the schedular criteria for a compensable 
disability rating for the residuals of a gunshot wound to the 
right thigh pursuant to Diagnostic Code 5314 are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  
The preponderance of the medical evidence, in terms of its 
probative value, shows that the injury to muscle group XIV 
did not result in any functional impairment.  Although the 
veteran claims to have been given the full-length right leg 
brace due to the injury to the thigh muscle, the medical 
evidence indicates that VA provided the brace due to his 
complaints of instability in the right knee.  

The diagnostic code pertaining to muscle group XIV 
incorporates the functional limitations resulting from a 
muscle injury, including weakness, lowered threshold of 
fatigue, pain, and impairment of coordination.  The 
consideration of any functional limitations in accordance 
with 38 C.F.R. § 4.40 does not, therefore, result in a 
finding of additional disability.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (the Board must consider the 
applicability of 38 C.F.R. § 4.40 even if the diagnostic code 
incorporates functional limitations other than limited 
motion).

Pursuant to Diagnostic Codes 7803, 7804, and 7805, a 
compensable rating may apply if the scar resulting from the 
gunshot wound is poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or if the scar 
causes limitation of function of the part affected.  
38 C.F.R. § 4.118.  The wound scar has been consistently 
described as well healed, non-nodular, non-tender, non-
adherent, and causing no impairment of function.  The Board 
finds, therefore, that the criteria for a compensable rating 
in accordance with the diagnostic codes pertaining to scars 
are not met.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to a compensable disability rating for the 
residuals of a gunshot wound to the right thigh.

IV.  Residuals of a Penetrating Wound to the Left Distal 
Forearm

The veteran contends that a compensable rating is warranted 
because, in essence, he is unable to use the left wrist and 
hand due to the injury to the distal left forearm.  For the 
following reasons the Board finds that his assertions are not 
credible, and that the residuals of the penetrating wound to 
the left distal forearm are not compensable.  Baldwin, 13 
Vet. App. at 1.

The service medical records indicate that the veteran 
received no treatment for the injury following the removal of 
the foreign object.  There is no evidence of record 
documenting the status of the left forearm disability from 
1971 to 1989, at which time examination showed no dysfunction 
in the left arm.  The examiner in April 1990 found that there 
was no evidence of soft tissue damage or neurological deficit 
in the forearm.

The veteran claims to experience muscle spasms in the left 
forearm, but multiple examinations have failed to objectively 
document the occurrence of muscle spasms.  Although he has 
complained of debilitating pain in the left forearm and 
wrist, for which VA gave him a brace, in January 1992 the 
physical therapist found normal range of motion in the left 
hand and wrist, good strength in the upper extremities, 
normal muscle coordination, no evidence of muscle atrophy, 
and that his two hands were equally callused.  The Board 
finds, therefore, that his complaints of debilitating pain 
are not credible.

Examination in April 1992 revealed generalized atrophy of the 
forearm muscles, and the veteran failed to flex the wrist 
either in dorsal or plantar flexion.  The examiner stated, 
however, that he was unable to explain the severity of the 
veteran's symptoms in terms of the sustained injuries, and 
that some conversion was possibly present.  Examination in 
January 1994 showed equal grip strength bilaterally, no 
evidence of muscle atrophy, and full range of motion of the 
wrist.  Examination in March 1994 revealed no evidence of 
reduced strength in the forearm muscles.  Although 
dorsiflexion of the wrist was slightly restricted, palmer, 
medial, and lateral flexion was normal.  There was no muscle 
wasting in the left hand and all movements of the fingers 
were normal.  The Board finds, therefore, that the 
preponderance of the evidence shows that the wound to the 
left forearm is not manifested by reduced grip strength or 
muscle atrophy in the left forearm.

Although an X-ray study of the left wrist in April 1992 
showed a deformity of the head of the 5th metacarpal, likely 
due to old trauma, and some bony hypertrophy at the junction 
of the hamate and the 3rd metacarpal, there is no indication 
that either abnormality is related to the left forearm wound, 
which occurred to the distal one third of the radius.  No 
significant abnormalities were found on X-ray study of the 
radius or the ulna.  

During the May 1993 hospitalization the treating physician 
stated that a physical examination had showed a neurologic 
deficit in the left lower arm, secondary to trauma that 
occurred in 1970.  The physician did not, however, provide 
any clinical findings in support of the conclusion, nor does 
the hospitalization report indicate that the conclusion was 
based on any objective evidence, rather than the veteran's 
subjective complaints.  The Board finds, therefore, that the 
hospitalization report is not probative of a neurological 
injury having resulting from the wound to the left forearm.  
Hernandez-Toyens, 11 Vet. App. at 379.

The February 1995 private medical report indicates that the 
strength in the left hand was reduced to 2/5, compared to 5/5 
on the right.  The physician did not provide any clinical 
findings showing that the wound to the left forearm resulted 
in any muscle, nerve, bone, or vascular injury.  The 
remaining medical evidence does not indicate the presence of 
any pathology in the left forearm that, according to the 
medical examiners, would support the severity of the 
veteran's claimed symptomatology.  The Board finds, 
therefore, that the February 1995 medical report is of low 
probative value.

The March 1995 examination was conducted for the specific 
purpose of documenting any disability resulting from the 
chisel wound to the left forearm.  Based on the physical 
examination, review of the claims file, and the X-ray 
studies, the examiner found that there did not appear to be 
any residual disability in the left forearm, wrist, or hand 
resulting from the wound.  He attributed the veteran's 
complaints to a conversion reaction.  As previously stated, 
although he indicated that the conversion reaction was 
triggered by the wound to the left forearm, there is no 
indication that the wound, as opposed to the veteran's long-
standing psychiatric impairments, actually caused the anxiety 
that resulted in the conversion reaction.  The orthopedist 
also found that the degenerative or traumatic arthritis of 
the proximal left radius and radiohumeral joint was not 
related to the wound to the distal forearm.  Because the 
opinion was based on a review of the medical evidence of 
record, a physical examination, and diagnostic studies, and 
because the opinion was supported by objective clinical 
findings, the Board finds that it is of high probative value.  
Owens , 7 Vet. App. at 433.

The May 2000 examination was also conducted for the specific 
purpose of identifying any and all pathology related to the 
penetrating wound to the left forearm, and to describe all 
functional limitations resulting from that injury.  Based on 
a review of the evidence in the claims file and a physical 
examination, the examiner found that there was no evidence of 
traumatic scarring, muscle wasting, loss of strength, or 
neurologic abnormality resulting from the wound to the left 
forearm.  She provided a diagnosis of a penetrating wound to 
the distal left forearm by history only, based on the 
veteran's report.  She found that the only residual of the 
injury consisted of the scar with only occasional itching and 
scabbing.

The residuals of the penetrating wound to the left forearm 
are manifested by a well-healed scar that, according to the 
examiner in May 2000, is no longer discernible.  Since 
service connection was established in January 1992, the 
residuals of the injury to the left forearm have been 
evaluated under Diagnostic Code 7805 as a scar.  The examiner 
in March 1995 noted that the penetrating wound to the left 
forearm was in the area of the extensor carpi radialis, but 
that no defects in that muscle were found.  In accordance 
with Diagnostic Code 5308 for muscle group VIII, pertaining 
to the muscles in the dorsum of the forearm, a compensable 
rating is applicable if the injury to the muscle is moderate.  
Because the examiner found that the wound did not result in 
any muscle injury, the Board finds that the criteria for a 
compensable rating based on a muscle injury have not been 
met.

Pursuant to Diagnostic Code 7805, the scar is to be rated 
based on limitation of function of the part affected.  The 
most probative evidence indicates that the wound and 
resulting scar does not cause any limitation of function of 
the wrist or forearm.  The Board has found that the veteran's 
subjective complaints, in the absence of objective evidence 
muscle, nerve, bone, or vascular injury, are not credible.  
The Board finds, therefore, that the criteria for a 
compensable rating have not been met, and that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable disability rating for the 
residuals of a penetrating wound to the left distal forearm.

V.  Extra-Schedular Consideration

Increased ratings could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the injuries to the right 
thigh or the left forearm have resulted in any 
hospitalizations.  Although the veteran claims to be 
unemployable due to a combination of disabilities affecting 
his lower extremities and the left arm, all of which he 
attributes to the service-connected injuries, the evidence 
does not show that the residuals of the right thigh and left 
forearm injuries have resulted in any significant limitation 
of function.

The veteran has been unemployed for several years.  The Board 
finds that based on the evidence of record, however, the 
unemployment is not due to his service-connected 
disabilities, and that his service-connected disabilities 
have not resulted in marked interference with employment.  In 
short, there has been no showing that the application of the 
regular schedular criteria is impractical.  The Board has 
determined, therefore, that remand of the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of extra-
schedular ratings is not appropriate.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

VI.  Total Disability Based on Individual Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  

The provisions of 38 C.F.R. § 4.16(b) provide that:

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service- connected 
disabilities, employment history, 
educational and vocational attainment and 
all other factors having a bearing on the 
issue.

38 C.F.R. § 4.16(b) (1999).

Total disability will be  considered to exist when there is 
present any impairment of mind or body , which is sufficient 
to render it impossible for the average person to  follow a 
substantially gainful occupation.  Total disability may or 
may  not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where  specifically prescribed by the 
schedule.  38 C.F.R. § 3.340 (1999).

Subject to the limitation as to incarcerated veterans, total-
disability compensation ratings may be assigned under the 
provisions of Sec. 3.340.  However, if the total rating is 
based on a  disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are  sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (1999)

The veteran's service-connected disabilities include the 
gunshot wound to the right thigh and the left forearm injury, 
both of which have been determined to be non-compensable.  
The Board finds, therefore, that the percentage requirements 
of 38 C.F.R. § 4.16(a) have not been met.  As stated above, 
the Board also finds that the veteran is not unemployable due 
to his service-connected disabilities, and that remand of the 
case for referral to the Director of the Compensation and 
Pension Service is not warranted.  For these reasons the 
Board finds that the criteria for a total disability rating 
based on individual unemployability have not been met, and 
that the preponderance of the evidence is against the claim 
of entitlement to a total rating.  In this regard the Board 
notes that the veteran has a limited education, having 
completed only the ninth grade, and has employment experience 
in fields such as truck driving, that would require physical 
exertion.  However, as noted above, medical examiners have 
found that the veteran's service connected disabilities cause 
no functional impairment.  Thus, these disabilities would not 
prevent him from maintaining employment for which his 
education and occupational experience would otherwise qualify 
him.


ORDER

The claim of entitlement to a compensable disability rating 
for the residuals of a gunshot wound to the right thigh is 
denied.

The claim of entitlement to a compensable disability rating 
for the residuals of a penetrating wound to the left distal 
forearm is denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.


REMAND

As noted in the introduction to this decision, the veteran 
has expressed disagreement with the effective date of the 
grant of non-service connected pension benefits, and that 
issue must be remanded to the RO for issuance of a statement 
of the case.

Accordingly, this case is remanded for the following:

The RO should issue a statement of the 
case as to entitlement to an earlier 
effective date for the grant of pension 
benefits.  The veteran and his 
representative should be informed of the 
steps necessary to perfect an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans' Law Judge

 
- 36 -


- 37 -


